Citation Nr: 0518957	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1955 to September 
1957.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that, in a January 2004 statement the veteran 
requested a hearing before a hearing officer and thus, the 
hearing was scheduled for March 31, 2004.  However, the 
record contains evidence showing the veteran canceled the 
scheduled hearing, as per a March 2004 statement.  As the 
record does not contain further indication that the veteran 
or his representative requested that the hearing be 
rescheduled, the Board deems the veteran's January 2004 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (2004).

The Board notes that the veteran's original claim for service 
connection was received in November 2000.  A rating decision 
denying him the benefits sought was issued on August 30, 
2001.  In a statement submitted to the RO on August 22, 2002, 
the veteran submitted additional evidence for consideration 
by the RO.  Therefore, the Board considers the veteran's 
original claim from November 2000 to still be active and 
presently before the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.   There is no credible medical evidence of a nexus or 
relationship between the veteran's current left knee disorder 
and his period of service.


CONCLUSION OF LAW

A left knee disorder not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the January 2001 RO letter, the August 
2001 rating decision, the September 2002 RO letter, the April 
2003 rating decision, and the December 2003 statement of the 
case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The Board notes that in an August 2002 statement the veteran 
submitted a list of veterans to the RO that he claimed could 
provide "buddy statements" to support his claims.  The RO 
sent a letter to the veteran dated in September 2002 
indicating that they still needed the addresses of any people 
with information that supported the veteran's claim.  The 
veteran did not provide addresses for these names, and had 
indicated in his August 2002 statement that he did not have 
the addresses of the names he was submitted.  The Board 
observes that the law specifically provides that the claimant 
has the responsibility to present evidence in support his 
claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  In this case 
the claimant has failed to do so.  Moreover, the Court has 
held that VA's statutory duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim. 
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Furthermore, the 
veteran was given the benefit of presenting testimony and/or 
evidence at a hearing on appeal, but he declined such 
opportunity.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.   

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, rating decisions, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the present case, the veteran submitted a claim in 
November 2000 seeking service connection for a left knee 
disorder.  The veteran claimed to have injured his left knee 
while in service, and that he received treatment for 8 to 10 
days at a Hospital in Heidelberg, Germany.

The medical evidence of record includes the veteran's service 
medical records.  An induction examination conducted in 
August 1955 lists no medical problems.  A July 1956 notation 
indicates complaints of pain and stiffness in the veteran's 
right knee.  

Post-service medical records include private medical records 
submitted by the veteran in March 2001.  A notation dated in 
July 1995 from the St. Mary's Health System indicated that 
the veteran had degenerative calcifications at both knee 
joints, with the right knee being more affected than the left 
knee.  A July 1995 notation from Gouffon, Marcy, Jackson, and 
Cates, M.D., P.C., documents an examination of the veteran's 
left knee.  The examiner indicated that the veteran's left 
knee was stable, with some posteromedial joint line 
tenderness and a little post posterolateral joint line 
tenderness.  In the examiner's opinion, the veteran left knee 
problems were related to nerve problems in his left leg and 
perhaps the veteran's reduced activity level.  An August 1995 
notation from the St. Mary's Medical Center indicated that 
the veteran presented with pain in his left knee but had no 
history of trauma. 

Private medical records submitted in April 2001 are also part 
of the record. These medical records contain no opinions that 
link the veteran's left knee condition to his active service.

The veteran submitted additional private medical records in 
September 2002 and March 2003.  These private medical records 
contain complaints of left leg pain, but no nexus opinions 
linking any disorders of the veteran's left leg to his 
military service. 

Finally, the record contains a large group of private medical 
records (some duplicates of records previously submitted to 
the VA) received by the RO in July 2003.  A notation from the 
Pontiac General Hospital indicated that four days prior to 
admission on April 18,1971, the veteran was lifting a heavy 
objected and experienced low back pain radiating to his left 
lower extremity.  A July 1971 letter from Paul D. Croissant, 
M.D., indicated that the veteran's remaining complaint since 
his discharge from the hospital was aching in his left lower 
extremity.  A June 2003 letter from George L. Day, M.D., 
indicated that he no longer had the veteran's medical 
records, could not specifically remember what the veteran's 
problems were, and that the veteran told him that he was in a 
hospital in Germany for an injury to his knee.  None of the 
medical records submitted by the veteran in July 2003 contain 
medical opinions which link the veteran's current problems 
with his left leg to his military service. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for left knee 
disorder.  The evidence of record does not establish a 
relationship between the veteran's current problems with his 
left knee, and any incidence of service.  Although the 
evidence clearly demonstrates that the veteran currently has 
a left knee disorder, there is no medical evidence or opinion 
of record, which effectively links this disorder to the 
veteran's military service.  The available service medical 
records show that at no time, did the veteran received 
treatment for or a diagnosis of a left knee disorder while in 
service.  The Board notes that the only treatment related to 
the veteran's knees that occurred in service, involved the 
veteran's right knee.  

Furthermore, the medical evidence is completely silent as to 
any treatment for or complaints of left knee pain until 1971, 
almost 14 years after the veteran was discharged from 
service.  As well, the medical evidence submitted does not 
provide etiology opinions relating the veteran's left knee 
disorder to his active service.  In fact, in a treatment 
notation dated in July 1995, a physician indicated that the 
veteran's left knee problems were related to the veteran's 
nerve problems and a lack of activity.  In summary, the 
available medical evidence of record does not indicate that 
it was more likely than not that the veteran's current left 
knee disorder was the result of his active service.  
Therefore, service connection cannot be established and the 
veteran's claim must be denied.

The only evidence in support of the veteran's claim is his 
own statements.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possess the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his left knee disorder, the veteran's statements cannot serve 
as a basis upon which to grant his claim.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


